DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered, but they are not persuasive. The Applicant contends that Kupumbati does not disclose a fixing device that is equivalent to the fixing device in the Applicant’s claimed invention. The examiner respectfully disagrees. Absent a special definition of a particular term or phrase, the claims are interpreted in light of the specification, but limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since there is no special definition of the phrase “fixing device,” it is being given its broadest, reasonable interpretation, which is a device having a “means of attaching one thing to another” (“fixing.” Collins English Dictionary- Complete & Unabridged Edition). The fixing device of Kupumbati (element 130) has a flared shape and protruding anchoring structures, such that element 130 and the rest of the frame are attached to the surrounding vascular tissue (Figs. 7-8; paras. 0080-0081). As presently worded, the claims do not structurally distinguish the fixing device of the present application from the fixing device of the prior art. In view of this interpretation of the claim language and the disclosure of Kupumbati, the 35 U.S.C. 102(a)(1) rejections have been maintained, as described below.
The Applicant also contends that Kupumbati could not be constructed into modular elements, and it would not be capable of being used at the interventricular septum. The examiner respectfully disagrees. There is no disclosure in Kupumbati that indicates that its functionality In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupumbati (US Pub. No. 2016/0120643).
	Kupumbati discloses the following regarding claim 1: a heart valve prosthesis anchored to an interventricular septum, comprising a valve supporting frame (110) and a fixing device (130); the valve supporting frame comprises a valve stitching section (central portion of element 110) and an artificial valve (140); the artificial valve is fixedly connected to the valve stitching section (Figs. 8-11); the fixing device comprises a fixing and supporting section (upper portions 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the fixing device of Kupumbati, due to its shape and structure, is fully capable of being attached to or in connection with an interventricular septum of a patient.
Kupumbati discloses the following regarding claim 2: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section is provided with a curved section (Figs. 10, 16A-16M), which is configured to enable a proximal portion of the fixing and supporting section to cling to the interventricular septum of the patient (Figs. 7-8; paras. 0074-0083, 0092).
Kupumbati discloses the following regarding claim 3: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section 
Kupumbati discloses the following regarding claim 4: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section comprises a plurality of rods or wires (struts of the device) (Figs. 10, 16A-16M); one end (upper ends) of each of the plurality of rods or wires is connected to the valve stitching section (Figs. 1, 7, 8, 10); and other ends (lower ends) of the plurality of rods or wires are mutually connected and are connected to the interventricular septum of the patient by the fixing member (Figs. 7-8; paras. 0074-0083, 0092).
Kupumbati discloses the following regarding claim 5: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section is formed by extending a skeleton (interpreted to be the strut elements of the device) of a proximal end of the valve stitching section (Figs. 1, 7, 8, 10).
Kupumbati discloses the following regarding claim 7: the heart valve prosthesis anchored to the interventricular septum2Application No. 16/343,937 Amendment dated 8/31/2021Reply to Restriction Requirement of July 1, 2021 according to claim 1, wherein the fixing and supporting section and the fixing member are of an integral structure (Figs. 1, 7, 8, 10).
Kupumbati discloses the following regarding claim 12: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein in a cross-section perpendicular to a central axis of the artificial valve, a cross-sectional area of the valve stitching section is less than a cross-sectional area of a native valve annulus of the patient (Figs. 7-8, 
Kupumbati discloses the following regarding claim 13: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein a distal skeleton of the valve stitching section is provided with an extended section (150).
Kupumbati discloses the following regarding claim 15: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the heart valve prosthesis further comprises a positioning ring (150); the positioning ring is connected to the valve stitching section (Figs. 1, 7, 8, 10); and in a free state, the positioning ring is disposed in an atrium of the patient (Figs. 7-8; paras. 0079-0089).
Kupumbati discloses the following regarding claim 16: the heart valve prosthesis anchored to the interventricular septum according to claim 15, wherein the positioning ring clings to the native valve annulus of the patient (Figs. 7-8; paras. 0079-0089).
Kupumbati discloses the following regarding claim 17: the heart valve prosthesis anchored to the interventricular septum according to claim 15, wherein in a free state, a cross-sectional area of the positioning ring is greater than a cross-sectional area of the native valve annulus of the patient (Figs. 7-8); and the positioning ring is capable of conforming to a non-uniform contour of an atrial wall or of the native valve annulus of the patient and not restricting a contraction function of the atrium (Figs. 7-8; paras. 0079-0089).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupumbati.
Kupumbati discloses the limitations of the claimed invention, as described above. However, it does not recite the extended section and the valve stitching section being detachably connected.  It would have been an obvious matter of design choice to one having ordinary skill in the art to construct the extended section and the valve stitching section of Kupumbati to be detachably connected, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774